Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed August 25, 2022 has been entered. Claims 1-5, 8-14 remain
pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-10, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, lines 9-11, the meaning of the limitation “correlating data relating to the driving behavior and the contextual data with equipment information data, wherein the equipment information data are correlated with the data relating to driving behavior and the contextual data” is unclear. The limitation repeats the same contents. 
For purposes of examination, the limitation is considered as: correlating data relating to the driving behavior and the contextual data with equipment information data.
Claims 2-5, 8-10, 13  are also rejected under section 112(b) for depending from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110307188A1 to Peng et al. (hereinafter Peng), which was cited by applicant in view of US 20050134440A1 to Breed and US-10803525-B1 to Augustine et al. (hereinafter, Augustine). 
Regarding claim 1, Peng discloses: a method  {Peng, abstract, paragraphs [0042], [0021] : a method for collecting and evaluating driving related data, comprising using sensors associated with a handheld mobile device to automatically collect driving data; and using processors to execute computer readable instructions stored in non-transitory memory to calculate, based at least on the collected driving data, metrics related to the driver's driving behavior, and display on a display device the calculated metrics related to the driver's driving behavior / data collected by data collection module 40 may be time stamped (e.g., time and date), either by data collection module 40 itself or by another device that collected or processed particular data before sending the data to data collection module 40 / handheld mobile device 10 may include a GPS (global positioning system) device or any other device for tracking the geographic location of the handheld mobile device}; obtaining contextual data from a database based on the acquired time and position wherein the database stores a number of time-position pairs that are indexed with luminosity data, and wherein the obtained contextual data includes the luminosity data; -correlating data relating to the driving behavior and the contextual data with equipment information data, wherein the equipment information data are correlated with the data relating to driving behavior and the contextual data {Peng, paragraph [0144]: FIG. 5 illustrates a system 140 for sharing driving data between a handheld mobile device 10 including driving analysis application 50 and other external systems. As shown, handheld mobile device 10 may be communicatively connected to one or more remote computers 150 and/or remote data storage systems 152 [database] via one or more networks 144 /paragraph [0006]: computer readable instructions stored in non-transitory memory are executed by one or more processors to calculate [correlate], based at least on the collected driving data, one or more metrics [contextual data] related to the driver's driving behavior, and display on a display device the one or more calculated metrics related to the driver's driving behavior / paragraph [0045]: the n most recent data collection sessions corresponding to specific driving conditions or other preset conditions, such as for example: nighttime driving, daytime [luminosity] driving, driving within specific times of day (e.g., specific hours) / fig. 2, paragraph [0033]: Data collection module 40 may collect such data from any number and types of data sources, including (a) data sources provided by handheld mobile device 10 (e.g., sensors 34, environmental data application 58), (b) data sources in vehicle 12 but external to handheld mobile device 10 (e.g., on-board vehicle computer, seat belt sensors, GPS system, etc.) [equipment data]}.
Peng does not explicitly disclose: the database comprises an ephemeris database.
Breed teaches in paragraph [0111]: The position of each satellite at any given time will be precisely known and will be continuously transmitted to the Earth. This position information, which indicates the position of the satellite in space with respect to time (GPS time), is known as ephemeris data / paragraph [0352]: The speed limit associated with particular locations on the maps should be coded in such a way that the speed limit can depend upon the time of day and the weather conditions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ephemeris data feature of Breed with the described invention of Peng in order to utilize the ephemeris data source for obtaining time-position pairs that are indexed with luminosity data. 
Peng does not explicitly disclose: wherein the equipment information data indicates a type of lighting system.
Augustine teaches in col. 16, lines 54-64: the data received in step 301 may include, status of the vehicle's user-operated controls (e.g., head lights, turn signals, hazard lights, radio, phone, etc.)[lighting status indicates that type of model of the light system are included in the equipment data]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lighting status feature of Augustine with the described invention of Peng in order to include lighting system in the equipment data.  
In summary, Breed’s ephemeris database and Augustine’s lighting system data are incorporated with Peng thereby teaching the claimed invention. 
Similar reasoning applies to claim 10. 
Regarding claim 2. The method according to Claim 1, Peng does not explicitly disclose: acquiring an identifier of the user from the mobile terminal and obtaining, from a database of users, data on the equipment of the motor vehicle based on the identifier of the user. 
Augustine teaches in col. 24, lines 42-51: the computing device may obtain the vehicle identifier from the driver [requires user identification] or retrieve it from a database, such as a driver motor vehicle (DMV) database, a database of the insurance provider [database of users] if the driver previously provided the vehicle identifier, or any other database. Using the vehicle identifier, the computing device may determine additional data associated with the vehicle identifier, such as the make, year, and model of the vehicle, the autonomous or safety features of the vehicle, or any other information for the vehicle [data on the equipment of the motor vehicle].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vehicle equipment data retrieval feature of Augustine with the described invention of Peng in order to associate the equipment data with the driver behavior analyzing method. 
Regarding claim 3, which depends from claim 1, Peng discloses: acquiring equipment information data from the mobile terminal {Peng, fig. 2, paragraph [0033]}.
Regarding claim 4, which depends from claim 1, Augustine teaches: wherein the database comprises a meteorological database storing time-position pairs that are indexed with meteorological data, and wherein the obtained contextual data comprises meteorological data {Augustine, col. 15, lines 33-41: driving analysis server 250 may receive additional data from other non-vehicle data sources, such as, external weather [meteorological] databases containing weather data (e.g., rain, snow, sleet, and hail amounts, temperatures, wind, road conditions, visibility, etc.) at various times and locations [time-position pairs]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the weather database of Augustine with the described invention of Peng in order to incorporate meteorological data.
Regarding claim 5, which depends from claim 4, Augustine teaches: wherein the meteorological data indicates the presence or absence of rain at said position and at said time, and wherein the equipment information data indicates a type or model of lighting system, of braking system or of windscreen wipers {Augustine, col.9, lines 53-58: sensors 211 and 221 may detect and store data corresponding to rates of braking, headlights usage, brake light operation, windshield wiper usage [lighting, braking, wiper usage data indicates that type of model of the lighting system, braking system and wiper are included in the equipment data}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the weather database and lighting, braking and wiper data of Augustine with the described invention of Peng in order to associate rain data and related vehicle parts data with the driver behavior analyzing method.
Regarding claim 8, which depends from claim 1, Feng discloses: wherein the steps of the method are repeated for each acquisition of data relating to the driving behavior of a user, at a time and position {Feng, Fig. 3, paragraph [0073]: steps 82-88 may be executed in real time or substantially in real time such that steps 82-88 are continuously performed, or repeated, during a particular data collection session}.
Augustine and Peng teach: wherein the correlation comprises statistically estimating the influence of meteorological and luminosity conditions on the driving behavior of the user {Augustine, col. 15, lines 33-41 / Peng, paragraphs [0045], [0022]: the driving analysis application may process any or all of this driving data collected by handheld mobile device 10 and/or data received at handheld mobile device 10 from external sources to calculate one or more driving behavior metrics and/or scores based on such collected driving data}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the weather database of Augustine and the luminosity data of Peng with the described invention Peng in order to statistically analyze weather data and luminosity data in the driver behavior analyzing method.
Regarding claim 9, which depends from claim 1, Peng discloses: sending a warning message to the mobile terminal via the server, depending on the correlation between the data relating to driving behavior and the contextual data {Peng, paragraph [0055], [0057], [0031]}: module 42 may define the following three progressively severe levels of particular notable driving events: (1) caution, (2) warning, and (3) extreme / feedback module 44 may be operable to display any data associated with application 50 / Input/output devices 38 may include any suitable interfaces allowing a user to interact with handheld mobile device 10, and in particular, with driving analysis application 50}.
	Regarding claim 11, Peng discloses: a server for analyzing the driving behavior of a user of a motor vehicle, comprising: a database that is configured to store time-position pairs indexed with luminosity data; -a first interface configured to acquire data relating to the driving behavior of a user, at a time and position, from a mobile terminal of the user; -a second interface configured to obtain contextual data from a database depending on the acquired time and position; -a processor configured to correlate the data relating to driving behavior and the contextual data {Peng, abstract, paragraphs [0042], [0021], [0144], [0006], [0045], [0063]: data applications 58 may comprise any interfaces for collecting driving environment data regarding the driving environment corresponding to a driving data collection session, data applications 58 may comprise any applications or interfaces operable to collect data from one or more sensors on vehicle 12 or from one or more devices external to vehicle 12 (via a network or communication links) regarding the relevant driving environment}.
	 Peng does not explicitly disclose that the database comprises an ephemeris database.
Breed remedies this and teaches it in paragraphs [0111], [0352].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ephemeris data feature of Breed with the described invention of Peng in order to utilize the ephemeris data source for obtaining time-position pairs that are indexed with luminosity data.
	Regarding claim 12, Peng in view of Breed teaches: a system comprising an analysing server according to Claim 11 and a mobile terminal, said mobile terminal being configured to acquire the data relating to the driving behavior of the user, the time and position, and to transmit them to the analyzing server via a network {Peng, abstract, paragraphs [0042], [0021], [0144], [0006], [0063], [0024]: as another example, an insurance company may access driving behavior data collected/processed by handheld mobile device 10 and use such data for risk analysis [an analyzing server is required for this function] / Breed, paragraphs [0111], [0352]}.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ephemeris data feature of Breed with the described invention of Peng in order to utilize the ephemeris data source for obtaining time-position pairs that are indexed with luminosity data.
Regarding claim 13, which depends from claim 3, Augustine teaches: wherein the equipment information data indicates a type or model of lighting system {Augustine, col. 24, lines 42-51; col. 16, lines 54-64}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lighting status feature of Augustine with the described invention of the modified Peng in order to include lighting system in the equipment data. 
Regarding claim 14, Peng discloses: a method applied to an operator within a motor vehicle system for analyzing an operator's driving behavior, comprising the steps of: acquiring data relating to the driving behavior of an operator, at a time and position, from a mobile terminal of a user; obtaining contextual data from a database based on an acquired time and a position wherein the database stores a number of time-position pairs that are indexed with luminosity data, and wherein the obtained contextual data includes the luminosity data; correlating the driving behavior and the contextual data with an equipment information data {Peng, fig. 2, abstract, paragraphs [0042], [0021], [0144], [0006], [0045], [0063], [0033]}.
Breed teaches: the database includes an ephemeris database source {Breed, paragraphs [0111], [0352]}.
Augustine teaches: wherein the equipment information data indicates a type of lighting system {Augustine teaches in col. 16, lines 54-64}.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ephemeris data feature of Breed with the described invention of Peng in order to utilize the ephemeris data source for obtaining time-position pairs that are indexed with luminosity data. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lighting status feature of Augustine with the described invention of Peng in order to include lighting system in the equipment data.

Response to Arguments
Applicant's arguments filed August 25, 2022 have been fully considered but they are not fully persuasive.  
[1]	Applicant argued that the cited references do not teach the lighting type step for achieving driving behavior results and fails to show the impact on the driving behavior of a motor vehicle operator in in amended independent claim 1. 
Examiner respectfully disagree. The amended claim 1 includes features from the previous claims 2, 3 and the canceled claim 7. Rejection is rewritten in reference to the reasonings of the previous office action. 
[2]	Applicant argued that a lighting type establishes a link between luminosity conditions and the contextual data to correlate the impact on driving behavior with the lighting equipment installed. 
Examiner respectfully disagree. It is well known that the lighting type is a factor affecting luminosity conditions together with ambient lighting, for example night time and day time driving. 
[3] 	Applicant argued that lighting equipment information (lighting type) can influence braking system response or visibility through rain or in circumstances of lighting system malfunction.
Examiner respectfully disagree. Examiner opine that such feature is not read from claim 1. 
[4]	Applicant argued that the cited references appear to discuss contextual data and various sources to extract and churn the data by algorithmic processes to achieve results, but the subject invention is rendered patentably distinguishable and not obvious over the cited references. 
Examiner respectfully disagree. The rejections are reasoned specifically for each limitation. Applicant did not argue Examiner’s reasoning with reference to any specific limitation.
[5]	Applicant argued that even the inclusion of Augustine leaves the combination with Peng and Breed still lacking. Augustine in its process of determining insurance rates based on driver behavior does not explicitly nor implicitly appear to incorporate lighting systems or lighting types as a factor to determine such behavior. Augustine's variables of "Vehicle Characteristics," "Vehicle Operational Data" or "Weather Conditions" is just too broad of a description and unspecific enough to dismiss the factor of identifying a "lighting type" in its process. Thus at best, Augustine is silent on fulfilling the missing limitation "wherein the equipment information data indicates a type of lighting system." 
Examiner respectfully disagree. Augustine is cited to teach that the equipment information data indicates a type of lighting system. Augustine teaches such limitation in col. 16, lines 54-64 . Examiner points out that prior art must be considered in its entirety, including disclosures that teach away from the claims (MPEP § 2141.02).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        

 /Elaine Gort/ Supervisory Patent Examiner, Art Unit 3661